Citation Nr: 0423122	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether an assigned delimiting date of December 5, 2001, for 
the use of educational assistance benefits available under 
Chapter 30, Title 38, United States Code, is correct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 15, 1971, to 
May 14, 1980, and from June 11, 1982, to December 31, 1993.  
The record indicates that he was a Reservist from May 15, 
1981, to June 10, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The record is now associated with the RO in Oakland, 
California, because the veteran, who resides in this area, 
requested a hearing before the Board.  The veteran then 
appeared before the undersigned at a Travel Board hearing 
held at that RO in March 2004.  The transcript of the hearing 
is contained in the education folder, and the Board has 
reviewed it in consideration of the pending claim.


FINDINGS OF FACT

1.  The veteran first served on active duty from November 15, 
1971, to May 14, 1980. 

2.  From May 15, 1980, to June 10, 1982, the veteran did not 
serve on active duty, but instead served as a Reservist.

3.  The veteran again served on active duty from June 11, 
1982, December 31, 1993.

4.  Between his two periods of active duty, the veteran had a 
break in active service of 757 days.




CONCLUSION OF LAW

The assigned delimiting date of December 5, 2001, for the use 
of educational assistance benefits available under Chapter 
30, Title 38, United States Code, is correct.  38 U.S.C.A. 
§§ 101(21); 3002(6), 3031 (West 2002); 38 C.F.R. §§ 21.7020, 
21.7050 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA' Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
generally applicable to claims like the one now before the 
Board. 

In this case, the Board observes that the veteran was 
appropriately notified in the RO's January 2003 determination 
and in the April 2003 statement of the case as to the laws 
and regulations governing entitlement to the benefits sought, 
the evidence considered, and the reasons for the RO's 
determination.  The veteran was also informed, however, that 
the law precludes the award of any educational assistance 
benefits to him at this time, and that the law (and not the 
facts) governs the outcome of his claim.  Moreover, the facts 
relevant to a proper evaluation of this claim, namely the 
veteran's periods of active duty, as well as the date of his 
pending claim, are not in dispute.  As discussed below, the 
veteran's arguments in favor of entitlement to benefits do 
not comport with governing law and regulations and do not 
contradict any of the facts relied upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The Board also notes that at 
his March 2004 Travel Board hearing, the veteran stated that 
there was no other evidence that could be obtained in support 
of his claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed to adjudicate the merits of the 
claim. 

Analysis of the Claim

Previously, the RO determined that the veteran is (was) 
eligible for the receipt of educational assistance benefits 
under the current Montgomery GI Bill (Chapter 30 of Title 38 
of the United States Code), as a "holdover" from the 
previous VA educational program conducted under Chapter 34, 
which terminated on December 31, 1989.  See 38 U.S.C.A. 
§§ 3011, 3012, 3452 (West 2002); 38 C.F.R. § 21.7040 (2003).  
Rather, the issue in this case is whether the veteran's 
delimiting date - the ending date for the use of his 
educational assistance benefits under Chapter 30 - was 
properly calculated by the RO.  

Generally, VA will not provide basic educational assistance 
to a veteran beyond 10 years from the date of his last 
discharge from a period of active duty of 90 days or more of 
continuous service.  See 38 U.S.C.A. § 3031(a) (West 2002); 
38 C.F.R. § 21.7050(a)(1)(i) (2003).  Under 38 C.F.R. 
§ 21.7050(b)(1) (2003), however, a veteran who had 
eligibility for educational assistance under Chapter 34 and 
who is eligible for educational assistance under Chapter 30 
shall have his 10-year period of eligibility reduced by the 
number of days he was not on active duty during the period 
beginning on January 1, 1977, and ending on June 30, 1985.  
See also 38 U.S.C.A. § 3031(e) (West 2002).

The record reveals that the veteran served on active duty 
from November 15, 1971, to May 14, 1980, and then again from 
June 11, 1982, to December 31, 1993.  During the two years in 
between these periods (from May 15, 1980, to June 10, 1982), 
the veteran served as a Reservist.  

The record also reflects that the veteran has received 
Chapter 30 educational assistance benefits in the past, in 
the mid-1990's.  He states that he applied again for benefits 
in December 2002/January 2003 because he became disabled by a 
service-related injury, and now requires retraining for a new 
occupation.  After submission of his latest application, the 
RO sent a letter to the veteran in January 2003, advising him 
it had corrected his delimiting date to an earlier date of 
December 5, 2001, based upon his record of active service and 
because of the break between his two periods of active duty.  
Then, at the end of January 2003, the RO sent another 
document to the veteran: a Certificate of Eligibility 
notifying him that he was eligible for 24 months and five 
days of educational assistance, and that he had until 
December 5, 2001, to use these benefits.  Thereafter, in 
February 2003, the veteran filed a notice of disagreement 
with the RO's assigned delimiting date.  After the RO's 
issuance of an April 2003 statement of the case, the veteran 
perfected his appeal to the Board in a VA Form 9 filed in 
late April 2003.

The veteran argues that prior to January 2003, he never 
received any notice from VA concerning his delimiting date.  
He states that he always thought that he had 10 years from 
the date of his retirement on December 31, 1993, to use his 
benefits.  Moreover, he asserts that although the RO reduced 
his benefit period because of the two years during which he 
served as a Reservist, the RO should not have done so, 
because these two years still represent service to his 
country, and he also served on active duty (for training) 
during these years.

A January 2003 VA administrative record contained in the 
education folder reveals that the RO determined the veteran's 
proper delimiting date by beginning with what would have been 
the correct date if the veteran had had no break in service: 
January 1, 2004, (10 years from his retirement on December 
31, 1993).  Then, the RO subtracted the number of days for 
which the veteran was on a break between his two periods of 
active duty: 757 days (from May 15, 1980, to June 10, 1982).  
This left the veteran with an actual delimiting date of 
December 5, 2001.  The Board finds that the RO tabulated the 
appropriate and accurate delimiting date for the veteran, 
because the law requires that his 10-year period must be 
reduced by the number of days that he was not on active duty.  
38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).  Moreover, the 
innate reasoning for this reduction is because while the 
veteran was a Reservist from May 1980 to June 1982, he could 
have utilized two years' worth of his educational benefits at 
that time.

As to the veteran's argument that his Reserve service from 
May 1980 to June 1982 should qualify as active duty for these 
purposes, the Board finds that it cannot - even for the days 
and weeks during which the veteran served on active duty for 
training.  38 C.F.R. § 21.7020 (2003) contains a list of 
terms relevant to evaluating claims for Chapter 30 
educational assistance benefits.  Importantly, 38 C.F.R. 
§ 21.7020(b)(1)(i)(A) (2003) defines active duty to include 
full-time duty in the Armed Forces, other than active duty 
for training.  See also 38 U.S.C.A. § 101(21) (West 2002).  
Further, 38 C.F.R. § 21.7020(b)(1)(ii)(C) (2003) states that 
the term active duty does not include any period during which 
an individual served under the provisions of 10 U.S.C.A. 
§ 511(d) (West 2002) pursuant to an enlistment in the Army 
National Guard or the Air National Guard, or as a Reserve for 
service in the Army Reserve, Naval Reserve, Air Force 
Reserve, Marine Corps Reserve or Coast Guard Reserve.  See 
also 38 U.S.C.A. § 3002(6) (West 2002).

Also, the veteran cannot receive additional educational 
benefits in light of his Reserve service itself.  The Board 
notes that educational benefits are available to members of 
the Selected Reserve under Chapter 1606, Title 10, United 
States Code, if they meet certain service and other 
requirements.  Specifically, an individual who, after June 
30, 1985, enlists, reenlists, or extends an enlistment in the 
Selected Reserve for a period of not less than six years, or 
who is appointed as a reserve officer and agrees to serve in 
the Selected Reserve for a period of not less than six years 
in addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132 (West 2002).  Here, the period of Reserve service at 
issue was for two years only.
Additionally, the Board observes that there are no available 
legal provisions for tolling the use of VA educational 
assistance benefits until after completion of a period of 
Reserve service following qualifying active duty, as is the 
case here.

The Board recognizes that VA law does allow a period of 
eligibility for the receipt of educational assistance 
benefits to be extended beyond the assigned delimiting date 
under certain limited circumstances.  If a veteran desires to 
extend his period of entitlement to educational assistance 
under Chapter 30, however, then he must file a request for an 
extension within one year after his delimiting date.  See 
38 U.S.C.A. § 3031(d) (West 2002); 38 C.F.R. 
§§ 21.1032(c)(1); 21.7051(a) (2003).  The Board observes that 
the veteran has not requested an extension of his delimiting 
date based upon some reason why he could not complete his 
education within a given 10-year period; he has instead 
questioned the accuracy of the RO's calculation of his 
delimiting date, averring that it should be assigned at 10 
years after his retirement, and that he received no prior 
notice that his eligibility would end any earlier than that 
time.  Further, with the delimiting date assigned as December 
5, 2001, even if the veteran's pending application for 
educational assistance could be construed as a request to 
extend the delimiting date, his request for an extension 
would be untimely.  And, although an extension request may be 
accepted later than one year after the delimiting date if a 
physical or mental disability prevents a veteran from 
beginning or resuming a program of education prior to the 
date of the request, see 38 C.F.R. § 21.1032(c)(2) (2003), 
the Board notes that this is not the case here.  There is no 
indication that the veteran was precluded from pursuing his 
education until now because of a physical or mental 
disability; to the contrary, he first used his benefits in 
the mid-1990's, and states that he returns now for additional 
assistance because a physical disability prevents him from 
continuing in his manual-labor-intensive occupation (but not 
from going to school).  

Finally, the Board needs to address the veteran's contention 
that he did not receive any notice as to his actual 
delimiting date until after filing the pending application.  
The veteran argues that if he had already been aware that the 
date was earlier than 10 years from his retirement, then he 
could have accepted the RO's January 2003 determination, or 
he could have used his benefits at an earlier time.  In this 
case, however, the law unfortunately controls.  The Board 
cannot verify whether the veteran actually received prior 
notice as to his delimiting date, but under VA's educational 
assistance program, there is also no opportunity for 
equitable relief.  The fact remains that the veteran still 
had 10 total years available to use his benefits: for the two 
years he served as a Reservist, and for eight years after his 
retirement.  And, because his latest application was received 
after his actual delimiting date, for use in attending future 
courses, the Board is unable to offer the veteran any relief 
under the law.

Again, while the Board is very aware of and sympathetic to 
the veteran's arguments and concerns, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  
Therefore, the Board holds that the veteran is no longer 
eligible for such educational assistance as a matter of law.  
The Board has carefully reviewed the entire record in this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the 
law, rather than the facts, however, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for application, and so here, the 
appeal must be denied.


ORDER

As the assigned delimiting date of December 5, 2001, for the 
use of educational assistance benefits available under 
Chapter 30, Title 38, United States Code, is correct, the 
appeal is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



